           Case 2:19-cv-01724-AC    Document 30     Filed 11/02/20   Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON




DALE WADE WILSON,                                      No. 2:19-cv-01724-AC

                     Plaintiff,                        ORDER

      v.

COLETTE PETERS, ODOC Director;
MICHAEL GOWER, ODOC Assistant
Director; MARK NOOTH, Eastside
Administrator; MELISSA NOFZIGER,
Assistant Inspector General; RON MILES,
Correctional Counselor ODOC; and JOHN
AND JANE DOES, 1-6,

                     Defendants.



HERNÁNDEZ, District Judge:

      Magistrate Judge Acosta issued a Findings and Recommendation [28] on September 25,

2020, in which he recommends that the Court grant Defendants’ Motion for Summary Judgment.




1 - ORDER
         Case 2:19-cv-01724-AC          Document 30        Filed 11/02/20     Page 2 of 2




The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of

Civil Procedure 72(b).

       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                          CONCLUSION

       The Court ADOPTS Magistrate Judge Acosta’s Findings and Recommendation [28].

Accordingly, Defendants’ Motion for Summary Judgment [22] is GRANTED.

       IT IS SO ORDERED.



       DATED: __________________________.
                   October 30, 2020

                                                         ~1oOJP/V
                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




2 - ORDER
